Citation Nr: 1737005	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  15-08 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for residuals of pneumonia with pleuritic chest pain and neuralgia

2.  Entitlement to service connection for a respiratory disorder, including chronic obstructive pulmonary disease (COPD), claimed as due to asbestos exposure and/or secondary to service-connected residuals of pneumonia with pleuritic chest pain and neuralgia.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 

INTRODUCTION

The Veteran had active duty service from September 1952 to September 1955.  The Veteran died in July 2017.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2016).


FINDING OF FACT

On July 20, 2017, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Newark, New Jersey, that the appellant died in July 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2016); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2016); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2016); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.



		
BRADLEY W. HENNINGS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


